ITEMID: 001-93953
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF JAMROZY v. POLAND
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 5-3;Non-pecuniary damage - award;Pecuniary damage - claim dismissed
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 5. The applicant was born in 1956 and lives in Polanica Zdrój.
6. On 27 May 2002 the applicant was arrested by the Central Bureau of Investigation (Centralne Biuro Śledcze) on suspicion of having committed fraud.
7. On 30 May 2002 the Warsaw District Court (Sąd Rejonowy) remanded the applicant in custody in view of the reasonable suspicion that he had committed the offences in question. It further considered that there was a risk that he would induce the co-accused to give false testimony or obstruct the proper conduct of the proceedings by destroying the documentary evidence relevant to the investigation; at the time of his arrest the applicant was found to be destroying documents which might be important for the further conduct of the proceedings. The court also stressed the likelihood that a heavy penalty would be imposed on him.
8. On 6 June 2002 the applicant appealed unsuccessfully against the detention order. In his further applications for release and appeals he maintained that, given his poor health, detention was putting a severe strain on him.
9. On 13 June 2002 the applicant lodged a motion with the State Prosecutor (Prokurator Krajowy) for the case to be referred to another prosecutor because the prosecutor dealing with his case was not in his view impartial. In his motion the applicant alleged that he had been denied access to his lawyer in breach of his right to defence. On 4 September 2002 the motion was dismissed by the State Prosecutor.
10. On 3 October 2002 the applicant lodged an application with the Warsaw Prosecutor of Appeal (Prokurator Apelacyjny) for the detention to be either lifted or replaced by another preventive measure. On 7 December 2002 the application was dismissed.
11. On 21 August 2002 the Warsaw District Court extended the applicant’s detention until 31 October 2002. It repeated the grounds originally given for his detention.
12. On 24 October 2002 the Warsaw Regional Court (Sąd Okręgowy), on appeal by the applicant, upheld the decision of 21 August 2002. It repeated the grounds previously given for the applicant’s detention and referred to the likelihood of a severe sentence of imprisonment being imposed on him.
13. Subsequently, further decisions extending the applicant’s detention were taken by the Warsaw District Court. The relevant decisions were taken on the following dates: 28 October 2002 (extending his detention until 31 December 2002), 30 December 2002 (extending his detention until 28 February 2003), 26 February 2003 (extending his detention until 30 April 2003) and 25 April 2003 (extending his detention until 26 May 2003).
14. On 23 May 2003 the Warsaw Court of Appeal extended the applicant’s detention until 21 June 2003. The court again relied on the reasonable suspicion that the applicant had committed the offence in question and on the severity of the expected penalty. It also mentioned that the continued detention was justified by reasons referred to in Article 263 § 4 of the Code of Criminal Procedure, without however specifying them.
15. The Warsaw District Court further extended the applicant’s detention on the following dates: 16 June 2003 (extending his detention until 20 September 2003), 19 September 2003 (extending his detention until 31 March 2004) and 27 February 2004 (extending his detention until 26 May 2004).
16. In the meantime, on 4 November 2002, the applicant had appealed against the decision of 28 October 2002 extending his pre-trial detention. No ruling was given on the appeal. On 27 February 2003 the Warsaw District Court gave a decision stating that a ruling on that appeal would be purposeless, as the impugned decision had expired on 31 December 2002.
17. On 16 December 2002 the applicant lodged an application with the Prosecutor of Appeal for his detention to be lifted and replaced by bail. The applicant referred to his health problems. On 2 January 2003, the Prosecutor of Appeal dismissed the application, emphasising that the documents submitted in support of the applicant’s request did not constitute sufficient evidence of the alleged negative effect of detention on his health. On 29 January 2003 the State Prosecutor dismissed an appeal by the applicant against the decision of 2 January 2003. On 19 April 2004 the applicant was subjected to a medical examination at his own request. The results of the medical examination did not reveal grounds for release.
18. On 9 June 2003 the applicant was served with a bill of indictment.
19. On 17 August 2004 the Warsaw District Court lifted the applicant’s detention and released him on bail. The court prohibited the applicant from leaving the country and confiscated his passport.
20. On 27 October 2005 the applicant asked for the prohibition on leaving the country to be lifted. On 28 October 2005 the Warsaw District Court dismissed his application.
21. The applicant appealed. On 30 November 2005 the Warsaw District Court dismissed the appeal.
22. The applicant’s further numerous requests for the prohibition on leaving the country to be lifted were unsuccessful. On 22 June 2007 the Warsaw District Court again refused the applicant’s request. The applicant’s lawyer appealed.
23. On 10 October 2007 the Warsaw District Court granted the appeal and lifted the preventive measure in question. The court found that the applicant had not obstructed the proceedings, had not tried to escape and had been always at the disposal of the domestic authorities.
24. The case is pending before the first-instance court.
25. On 18 January 2006 the applicant lodged, under the Law of 17 June 2004 (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”), a complaint concerning the length of the examination of his appeal against the decision of 28 October 2002 prolonging his pre-trial detention. He stressed that he had appealed on 4 November 2002. He claimed compensation in the amount of 10,000 Polish zlotys (PLN) (approx. EUR 2,500). The Warsaw District Court refused to entertain the appeal on 27 February 2003.
26. On 28 February 2006 the Warsaw Court of Appeal declined to consider the complaint. It referred to the fact that the complaint concerned proceedings prior to the entry into force of the 2004 Act and that the 2004 Act produced legal effects as from the date of its entry into force.
27. The relevant domestic law and practice concerning the imposition of pre-trial detention (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) is set out in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
28. The relevant statistical data, recent amendments to the Code of Criminal Procedure designed to streamline criminal proceedings and references to relevant Council of Europe materials including the 2007 Resolution of the Committee of Ministers can be found in the Court’s judgment in the case of Kauczor (see Kauczor v. Poland, no. 45219/06, §§ 27-28 and 30-35, 3 February 2009).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
